Title: Thomas Jefferson to John M. Carter, 26 April 1815
From: Jefferson, Thomas
To: Carter, John M.


           Monticello Apr. 26. 15.
          Th: Jefferson presents his compliments to mr Carter and his thanks for the copy of Arator which he has been so kind as to send him. we are indebted to Colo Taylor for a great deal of valuable information given us in that volume on the subject of Agriculture; and whether we consider the question of slavery as a political or religious one, all differences of opinion are entitled to toleration, and he is confident of it’s being fully & mutually indulged between Colo Taylor & himself.
        